Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


2-12-2008

Johnstown Pol Cop v. Vora
Precedential or Non-Precedential: Non-Precedential

Docket No. 07-4025




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"Johnstown Pol Cop v. Vora" (2008). 2008 Decisions. Paper 1612.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/1612


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
HLD-51 (December 2007)                                NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                     NO. 07-4025
                                     ___________

                        JOHNSTOWN POLICE COP KANUCH

                                           vs.

                                CHANDAN S. VORA,
                                                          Appellant

                      ____________________________________

                    On Appeal From the United States District Court
                       For the Western District of Pennsylvania
                              (D.C. Civ. No. 07-cv-00207)
                     District Judge: Honorable Gustave Diamond
                     ____________________________________

          Submitted For Possible Dismissal Under 28 U.S.C. § 1915(e)(2)(B)
     Or Possible Summary Action Under Third Circuit L.A.R. 27.4 and I.O.P. 10.6.
                                 December 21, 2007
        BEFORE: SCIRICA, Chief Judge, WEIS and GARTH, Circuit Judges
                             (Filed: February 12, 2008)
                                     _________

                                      OPINION
                                      _________

PER CURIAM.

             Chandan S. Vora appeals the order of the United States District Court for

the Western District of Pennsylvania dismissing pursuant to 28 U.S.C. § 1915(e)(2)(B),



                                           1
her “notice of removal” of criminal citations issued by the Johnstown Police Department.

              In August 2007, Vora filed a “petition for removal” seeking to remove a

police complaint charging her with various traffic citations and making false reports to

law enforcement authorities. As she has claimed in the past, Vora blames the City of

Johnstown Police Department, Officer Kanuch, and other city officials for discriminating

against her on account of her religious and ethnic background by subjecting her to

malicious prosecution on trumped-up charges.

              The District Court dismissed the petition under 28 U.S.C. § 1915(e)(2)(B),

holding that the “Notice of Removal” sought to attack state court proceedings over which

the District Court had no jurisdiction and otherwise failed to state a claim. Vora filed a

motion to vacate, which the District Court treated as a motion for reconsideration and

denied. This timely appeal followed.

              Vora has been granted leave to proceed in forma pauperis on appeal.

Because her appeal lacks arguable merit, we will dismiss it pursuant to §

1915(e)(2)(B)(I). See Allah v. Seiverling, 229 F.3d 220, 223 (3d Cir. 2000).

              After reviewing Vora’s District Court pleadings and notice of appeal, we

conclude that her “petition for removal” was correctly dismissed. We construe the

petition as seeking removal under the civil rights removal statute, 28 U.S.C. § 1443,

because Vora alleges that the traffic citation and the criminal complaints are part of a

larger conspiracy by all city personnel to violate her civil rights. The civil rights removal



                                              2
statute applies only to the removal of state court proceedings. Id.; see also 28 U.S.C. §

1447(a). Here, Vora was ordered to appear in a proceeding before a district justice on a

traffic citation and various criminal violations. Even if we assume arguendo that the civil

rights removal statute applies to the traffic citation and the criminal complaints that Vora

seeks to remove, Vora’s rambling, generalized, and unsupported allegations do not meet

the specific criteria for § 1443 removal. See City of Greenwood v. Peacock, 384 U.S.
808, 827 (1966); Ronan v. Stone, 396 F.2d 502, 503 (1 st Cir. 1968). Similarly, Vora’s

unsupported allegations would not suffice to state a claim under § 1983, were the

“petition for removal” viewed as a complaint. We discern no abuse of discretion by the

District Court in denying Vora’s motion for reconsideration.

              Having found no legal merit to this cause, we will dismiss the appeal

pursuant to 28 U.S.C. § 1915(e)(2)(B).




                                              3